Case 0:20-cv-60147-WPD Document 8 Entered on FLSD Docket 02/12/2020 Page 1 of 1

PALM BEACH COUNTY SHERIFF'S OFFICE ORIGINAL RETURN

Court:
Case No.
County:

 

 

UNITED STATES DISTRICT COURT

: 20CV60147

RONALD E. STERN, ESQ
THE ADVOCACY LAW FIRM,
P.A

1250 E HALLANDALE
BEACH BOULEVARD

SUMMONS & COPY & COPY
OF COMPLAINT

S

 

 

[steauie cag | maoesee—g|_Hvareaslocna

 

AKRON TIRE COMPANY, INC., A FLORIDA PROFIT
CORPORATION D/B/A DAVIE TIRE OUTLET AND

LEONA FAYE STAFFORD, AN INDIVIDUAL

41 SE AVENUE C
BELLE GLADE, FL 33430

RENZO BARBERI

AKRON TIRE COMPANY, INC., A
FLORIDA PROFIT CORPORATION D/B/A
DAVIE TIRE OUTLET AND LEONA FAYE
STAFFORD, AN INDIVIDUAL

 

 

Service Fee ($40.00)
Total: $40.00

 

Received this Writ on February 3, 2020 at 10:47 AM and served the same on the within named defendant at 10:03 AM on
February 6, 2020, in Palm Beach County, Florida, a true copy of this Writ, endorsed thereon by me, Henry Smith by
Substitute Service at usual place of abode with any person residing therein who is 15 years of age or older and informing the

person of their contents, to wit: by leaving with Steve Stafford as REGISTERED AGENT.

Attempts:

2/5/2020

2/6/2020

@ 11:24 AM

@ 10:03 AM

\ { .
Bie “Nonny xomah

Henry Smith 7331

 
